                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                      COLUMBUS DIVISION

 UNITED STATES OF AMERICA,                             *

 v.                                                    *
                                                           Case Number: 4:18-cr-18 (CDL)
 DEVANTE PATTERSON,                                    *

                       Defendant.                      *


                                             ORDER

       Pursuant to an Appearance Bond dated August 21, 2018, Defendant was released on bond

following the payment into the registry of the Court of the sum of $ 1,000.00. The conditions of the

Appearance Bond have now been met and the Clerk is directed to disburse from the registry of the Court

the sum of $ 1,000.00, plus all accrued interest less any amounts necessary for administrative fees of the

Court to: EUNICE DEAN



       This 24th day of July, 2019.


                                             s/Clay D. Land
                                             CLAY D. LAND, CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT
